EX‑35.2 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of November 1, 2011 by and among Wells Fargo Commercial Mortgage Securities, Inc., as Depositor, Wells Fargo Bank, National Association as Master Servicer, Rialto Capital Advisors, LLC as successor Special Servicer to Midland Loan Services, a Division of PNC Bank, National Association, Wells Fargo Bank, National Association as Certificate Administrator, as Tax Administrator and as Custodian, TriMont Real Estate Advisors, Inc. as Trust Advisor and Deutsche Bank Trust Company Americas as Trustee relating to the WFRBS Commercial Mortgage Trust 2011-C5, Commercial Mortgage Pass-Through Certificates, Series 2011-C5 (WFRBS 2011-C5) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
